Exhibit 10.1




PACIFIC GOLD CORP.




TWELVE PERCENT (12%) CONVERTIBLE NOTE DATED MARCH 7, 2014







THIS NOTE (the "Note") is a duly authorized Convertible Note of PACIFIC GOLD
CORP., a(n) NEVADA corporation (the "Company").




FOR VALUE RECEIVED, the Company promises to pay Magna Group, LLC (the "Holder"),
the principal sum of $100,000 (the "Principal Amount") or such lesser principal
amount following the conversion or conversions of this Note in accordance with
Paragraph 2 (the "Outstanding Principal Amount") on March 7, 2015 (the "Maturity
Date"), and to pay interest on the Outstanding Principal Amount ("Interest") in
a lump sum on the Maturity Date, at the rate of twelve percent (12%) per Annum
(the "Rate") from the date of issuance.




Accrual of Interest shall commence on the date of this Note and continue until
the Company repays or provides for repayment in full the Outstanding Principal
Amount and all accrued but unpaid Interest. Accrued and unpaid Interest shall
bear Interest at the Rate until paid, compounded monthly. The Outstanding
Principal Amount of this Note is payable on the Maturity Date in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder from time to
time. The Company may prepay principal and interest on this Note at any time
before the Maturity Date.




The Company will pay the Outstanding Principal Amount of this Note on the
Maturity Date, free of any withholding or deduction of any kind (subject to the
provision of paragraph 2 below), to the Holder as of the Maturity Date and
addressed to the Holder at the address appearing on the Note Register.




This Note is subject to the following additional provisions:




1.

All payments on account of the Outstanding Principal Amount of this Note and all
other amounts payable under this Note (whether made by the Company or any other
person) to or for the account of the Holder hereunder shall be made free and
clear of and without reduction by reason of any present and future income,
stamp, registration and other taxes, levies, duties, cost, and charges
whatsoever imposed, assessed, levied or collected by the United States or any
political subdivision or taxing authority thereof or therein, together with
interest thereon and penalties with respect thereto, if any, on or in respect of
this Note (such taxes, levies, duties, costs and charges being herein
collectively called "Taxes").




2.

The Holder of this Note is entitled, at its option, at any time after the
issuance of this Note, to convert all or any lesser portion of the Outstanding
Principal Amount and accrued but unpaid Interest into Common Stock at a
conversion price (the "Conversion Price") for each share of Common Stock equal
to a price which is a 45% discount from the lowest VWAP in the five (5) days
prior to the day that the Holder requests conversion, unless otherwise modified
by mutual agreement between the Parties (the "Conversion Price") (The Common
stock into which the Note is converted shall be referred to in this agreement as
"Conversion Shares"). The Holder may convert this Note into Common Stock by
surrendering the Note to the Company, with the form of conversion notice
attached to the Note as Exhibit B, executed by the Holder of the Note evidencing
such Holder's intention to convert the Note. Additionally, in no event shall the
Conversion Price be less than $0.000055. If the Borrower is unable to issue any
shares under this provision due to the fact that there is an insufficient number
of authorized and unissued shares available, the Holder promises not to force
the Borrower to issue these shares or trigger an Event of Default, provided that
Borrower takes immediate steps required to get the appropriate level of approval
from shareholders or the board of directors, where applicable to raise the
number of authorized shares to satisfy the Notice of Conversion.




Unless otherwise mutually agreed upon or unless the Trading Price of Common
Stock falls below $0.0004, the Holder agrees not to convert more than $10,500
every seven calendar days. Should the Trading Price of Common Stock fall below
$0.0004, the Holder shall not have any limitation or restrictions on the dollar
amount that Holder may convert.





1







--------------------------------------------------------------------------------




The Company will not issue fractional shares or scrip representing fractions of
shares of Common Stock on conversion, but the Company will round the number of
shares of Common Stock issuable up to the nearest whole share. The date on which
a Notice of Conversion is given shall be deemed to be the date on which the
Holder notifies the Company of its intention to so convert by delivery, by
facsimile transmission or otherwise, of a copy of the Notice of Conversion.
Notice of Conversion may be sent by email to the Company, attn: Mr. Mitchell
Geisler, COO. The Holder will deliver this Note, together with original executed
copy of the Notice of Conversion, to the Company within three (3) business days
following the Conversion Date. At the Maturity Date, the Company will pay any
unconverted Outstanding Principal Amount and accrued Interest thereon, at the
option of the Company, in either (a) cash or (b) Common Stock valued at a price
equal to the Conversion Price determined as if the Note was converted in
accordance with its terms into Common Stock on the Maturity Date.




3.

No provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to the payment of the Outstanding Principal
Amount of this Note at the Maturity Date, and in the coin or currency herein
prescribed.  This Note and all other Notes now or hereafter issued on similar
terms are direct obligations of the Company. In the event of any liquidation,
reorganization, winding up or dissolution, repayment of this Note shall not be
subordinate in any respect to any other indebtedness of the Company outstanding
as of the date of this Note or hereafter  incurred by the Company.




Such non-subordination shall extend without limiting the generality of the
foregoing, to all indebtedness of the Company to banks, financial institutions,
other secured lenders, equipment lessors and equipment finance companies, but
shall exclude trade debts. Any warrants, options or other securities convertible
into stock of the Company issued before the date hereof shall rank pari passu
with the Note in all respects




4.

If at any time or from time to time after the date of this Note, the Common
Stock issuable upon the  conversion of the Note is changed into the same or
different numbers of shares of any class or classes of stock, whether by
recapitalization or otherwise, then in each such event the Holder shall have the
right thereafter to convert the Note into the kind of security receivable in
such recapitalization, reclassification or other change by holders of Common
Stock, all subject to further adjustment as provided herein. In such event, the
formulae set forth herein for conversion and redemption shall be equitably
adjusted to reflect such change in number of shares or, if shares of a new class
of stock are issued, to reflect the market price of the class or classes of
stock issued in connection with the above described transaction.




5.

Events of Default.




5.1.

A default shall be deemed to have occurred upon any one of the following events
:




5.1.1.

Withdrawal from registration of the Issuer under the Securities Exchange Act of
1934, as amended (the "Exchange Act"), either voluntary or involuntary.




5.1.2.

Issuer filing for bankruptcy protection under the federal bankruptcy laws, the
calling of a meeting of creditors, or any act of insolvency under any state law
regarding insolvency, without written notification to the Investor within five
business days of such filing, meeting or action.











2







--------------------------------------------------------------------------------




5.1.3.

The Borrower fails to issue shares of Common Stock to the Holder (or announces
or threatens in writing that it will not honor its obligation to do so) upon
exercise by the Holder of the conversion rights of the Holder in accordance with
the terms of this Note, fails to transfer or cause its transfer agent to
transfer (issue) (electronically or in certificated form) any certificate for
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this Note as and when required by this Note, the Borrower directs
its transfer agent not to transfer or delays, impairs, and/or hinders its
transfer agent in transferring or issuing (electronically or in certificated
form) any certificate for shares of Common Stock to be issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this
Note, or fails to remove (or directs its transfer agent not to remove or
impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for three (3)
business days after the Holder shall have delivered a Notice of Conversion.




5.1.4.

Failure to pay the principal and unpaid but accrued interest on the Note when
due.




5.1.5.

Any dissolution, liquidation, or winding up of Borrower or any substantial
portion of its business.




5.1.6.

Any cessation of operations by Borrower or Borrower admits it is otherwise
generally unable to pay its debts as such debts become due, provided, however,
that any disclosure of the Borrower's ability to continue as a "going concern"
shall not be an admission that the Borrower cannot pay its debts as they become
due.




5.1.7.

The failure by Borrower to maintain any material intellectual property rights,
personal, real property or other assets which are necessary to conduct its
business (whether now or in the future).




5.1.8.

The failure by Borrower to comply with any terms defined by Section 17 or
Section 18 of this Note.




5.1.9.

In the event that the Borrower proposes to replace its transfer agent, the
Borrower fails to provide, prior to the effective date of such replacement,
fully executed Irrevocable Transfer Agent Instructions in a form as initially
delivered pursuant to the Purchase Agreement (including but not limited to the
provision to irrevocable reserve shares of Common Stock in the Reserved Amount)
signed by the successor transfer agent to Holder and the Borrower.




5.1.10.

The failure by Borrower to pay any and all Post-Closing Expenses as defined in
section 7.4.




5.1.11.

From and after the initial trading, listing or quotation of the Common Stock on
a Principal Market, an event resulting in the Common Stock no longer being
traded, listed or quoted on a Principal Market; failure to comply with the
requirements for continued quotation on a Principal Market; or notification from
a Principal Market that the Borrower is not in compliance with the conditions
for such continued quotation and such non-compliance continues for seven (7)
trading days following such notification.








3







--------------------------------------------------------------------------------



5.2.

Default remedies. Upon the occurrence and during the continuation of any Event
of Default specified in Section 5.1. (solely with respect to failure to pay the
principal hereof or interest thereon when due at the Maturity Date), the Note
shall become immediately due and payable and the Borrower shall pay to the
Holder, in full satisfaction of its obligations hereunder, an amount equal to
the Default Sum (as defined herein). UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 5.1., THE NOTE SHALL
BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER SHALL PAY TO THE HOLDER, IN
FULL SATISFACTION OF ITS OBLIGTAIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE
REMAINING PRINCIPAL AMOUNT MULTIPLIE BY 150%. Upon the occurrence and during the
continuation of any Event of Default specified in Sections 5.1. (solely with
respect to failure to pay the principal hereof or interest thereon when due on
this Note, 5.1.1., 5.1.2.,5.1.5., 5.1.6., 5.1.7., 5.1.9., and/or 5.1.10
exercisable through the delivery of written notice to the Borrower by such
Holders (the "Default Notice"), and upon the occurrence of an Event of Default
specified in the remaining sections of Section 5.1. (other than failure to pay
the principal hereof or interest thereon at the Maturity Date specified in
Section 5.1.4. hereof), the Note shall become immediately due and payable and
the Borrower shall pay to the Holder, in full satisfaction of its obligations
 hereunder,  an  amount  equal to the greater  of (i)  150% times the sum  of
(w) the then outstanding principal amount of this Note plus (x) accrued and
unpaid interest on the unpaid principal amount of this Note to the date of
payment (the "Mandatory Prepayment Date") plus (y) Default Interest, if any, on
the amounts referred to in clauses (w) and/or (x) (the then outstanding
principal amount of this Note to the date of payment plus the amounts referred
to in clauses (x) and (y) shall collectively be known as the "Default Sum") or
(ii) the "parity value" of the Default Sum to be prepaid, where parity value
means (a) the highest number of shares of Common Stock issuable upon conversion
of or otherwise pursuant to such Default Sum, treating the Trading Day
immediately preceding the Mandatory Prepayment Date as the "Conversion Date" for
purposes of determining the lowest applicable Conversion Price, unless the
Default Event arises as a result of such breach in respect of a specific
Conversion Date in which case such Conversion Date shall be the Conversion Date,
multiplied by (b) the highest Closing Price for the Common Stock during the
period beginning on the date of first occurrence of the Event of Default and
ending one day prior to the Mandatory Prepayment Date (the "Default Amount") and
all other amounts payable hereunder shall immediately become due and payable,
all without demand, presentment or notice, all of which hereby are expressly
waived, together with all costs, including, without limitation, legal fees and
expenses, of collection, and the Holder shall be entitled to exercise all other
rights and remedies available at low or in equity.




If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect. The Holder will
not exceed 9.99% of the total amount of shares issued and outstanding.




6.

Prepayment. At any time that the Note remains outstanding, upon three business
days' written notice (the "Prepayment Notice") to the Holder, the Company may
pay 150% of the entire Outstanding Principal Amount of the Note plus any accrued
but unpaid Interest. If the Company gives written notice of prepayment, the
Holder continues to have the right to convert principal and interest on the Note
into Conversion Shares until three business days elapses from the Prepayment
Notice.




7.

Anti-Dilution. If, at any time the Note is outstanding, the Issuer issues Common
Stock pursuant to an agreement signed following the Date of this Note, or grants
options or warrants, at a price per share that is less than the Conversion Price
on the date of such issuance or grant, the Conversion Price will be adjusted to
such lower price for the remainder of the term of the Note.











4







--------------------------------------------------------------------------------



8.

The Company covenants that  until all amounts due under this Note are paid in
full, by conversion or otherwise, unless waived by the Holder or subsequent
Holder in writing, the Company shall:




give prompt written notice to the Holder of any Event of Default or of any other
matter which has resulted in, or could reasonably be expected to result in a
materially adverse change in its financial condition or operations;




give prompt notice to the Holder of any claim, action or proceeding which, in
the event of any unfavorable outcome, would or could reasonably be expected to
have a Material Adverse Effect (as defined below) on the financial condition of
the Company;




at all times reserve and keep available out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of this Note into
Common Stock, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient to effect the conversion of the Outstanding
Principal Amount of this Note into Common Stock, given that the Company
increases its shares authorized to at least 5,000,000,000. The Holder will not
exceed 3,000,000,000 shares in reserve.




The Company will not disclose to the Holder any non-public information without
the Holder's written consent.




"Material Adverse Effect" means (i) any condition, occurrence, state of facts or
event having, or insofar as reasonably can be foreseen would likely have, any
material adverse effect on the legality, validity or enforceability of the
Transaction Documents or the transactions contemplated thereby, (ii) any
condition, occurrence, state of facts or event having, or insofar as reasonably
can be foreseen would likely have, any effect on the business, operations,
properties or financial condition of the Company that is material and adverse to
the Company and its Subsidiaries, taken as a whole, and/or (iii) any condition,
occurrence, state of facts or event that would, or insofar as reasonably can be
foreseen would likely, prohibit or otherwise materially interfere with or delay
the ability of the Company to perform any of its obligations under any of the
Transaction Documents to which it is a party.




9.

Upon receipt by the Company of evidence from the Holder reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Note,




(i)

in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or




(ii)

in the case of mutilation, upon surrender and cancellation of this Note, then
the Company at its expense will execute and deliver to the Holder a new Note,
dated the date of the lost, stolen, destroyed or mutilated Note, and evidencing
the outstanding and unpaid principal amount of the lost, stolen, destroyed or
mutilated Note.




10.

Reserved.




11.

The Note and the Agreement between the Company and the Holder (including all
Exhibits thereto) constitute the full and entire understanding and agreement
between the Company and the Holder with respect to the subject hereof. Neither
this Note nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the Company and the Holder.




12.

This Note shall be governed by and construed in accordance with the internal
Jaws of the State of New York.






13.

Legal Opinion. The Investor's counsel has provided an opinion regarding the
applicable exemption from registration under the Securities Act for the issuance
of the Conversion Shares pursuant to the terms and conditions of this Agreement
and the Note, which provides that upon conversion at any time following the date
hereof, the shares received as a result of the conversion shall be issued
unrestricted in accordance with the appropriate exemption.








5







--------------------------------------------------------------------------------



14.

Conditions. The Issuer acknowledges the Investor's participation in respect to
this Agreement is on a conditions permitting basis. In the event that the
transaction  risk profile substantially changes, market pricing or implied
volatility substantially change, due diligence raises concerns or any other
conditions material to the successful closing of the transaction change, the
Investor reserves the right to terminate the Agreement at any time before
delivering to the Non Affiliate Debt holder the cash consideration as described
hereof.




15.

Post-Closing Expenses. The Issuer will bear miscellaneous expenses that may
arise as a result of this Agreement post-closing. These expenses include:
Transfer fees, DWAC costs, Transfer Agent fees and Shipping costs.. The failure
to pay for any of these Post-Closing Expenses will be deemed a default as
described in Section 5.1.10 herein.




16.

Miscellaneous




16.1

Counterparts. This Agreement may be executed in any number of counterparts by
original, facsimile or email signature. All executed counterparts shall
constitute one Agreement not withstanding that all signatories are not
signatories to the original or the same counterpart. Facsimile and scanned
signatures are considered original signatures.




16.2

Severability. This Agreement is not severable. If any term in this Agreement is
found by a court of competent jurisdiction to be unenforceable, then the entire
Agreement shall be rescinded, the consideration proffered by the Investor for
the remaining Debt acquired by Investor not converted by the Investor in
accordance with this Agreement shall be returned in its entirety and any
Conversion Shares in the possession or control of the Investor shall be returned
to the Issuer.




16.3

Legal Fees. Except as provided in Section 15 of this agreement and the initial
$1,500 legal fee paid for by the Third Party, each Party will bear its own legal
expenses in the execution of this Agreement. If the Issuer defaults and the
Investor is required to expend funds for legal fees and expenses, such costs
will be reimbursed to the Investor, solely by the Issuer.






17.

Right of First Refusal. The Buyer will have a "Right of First Refusal" on the
subsequent sale of any and all debt owed by the Company as long as any debt owed
to Magna Group, LLC is still outstanding.




The Right of First Refusal will works as follows:




Should the Seller contemplate the sale of any debt of the Company, the Holder
will have a 72 hour Right of First Refusal to purchase said debt. The Seller
will provide the Holder with a term sheet, via e-mail to
(research@magnagroupllc.com), outlining the general terms under which it may
sell the debt. Upon receipt, the Investor will have 72 hours to match the offer.




18.

Exclusivity. The Company will not complete any transactions with outside parties
in regards to the sale of the Outstanding Debt or Payables (other than to the
Holder) owed by the Company between the time this Agreement has been signed and
May 7 2014, or pursue similar exchange transactions with other parties.




19.

Modification.  This Agreement and the Note may only be modified in a writing
signed by all Parties.














6







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized, as of the date first written above.
















Pacific Gold Corp.




By: /s/ Robert Landau

Robert Landau, CEO








7





